Citation Nr: 0012356	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-15 555	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from March 1962 to April 
1967 and November 1967 to April 1969.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  
 

FINDINGS OF FACT

1.  A February 1985 rating decision denied a claim for 
service connection for post-traumatic stress disorder on the 
basis that a diagnosis of this disorder was not of record; 
the veteran was notified of this decision in March 1, 1985.  

2.  A timely appeal to the February 1985 rating decision 
denying entitlement to service connection for post-traumatic 
stress disorder was not filed, and this is the last final 
rating decision adjudicating this issue on any basis.  

3.  Evidence submitted subsequent to the February 1985 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for post-traumatic stress disorder.  


CONCLUSIONS OF LAW

1.  The February 1985 rating decision denying entitlement to 
service connection for post-traumatic stress disorder is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) 
(1999).

2.  The additional evidence submitted since the February 1985 
rating decision is not new and material, and the veteran's 
claim for service connection for post-traumatic stress 
disorder is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. 
§ 3.156(a) (1999); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction and 
becomes final, the claim may not thereafter be reopened and 
allowed, and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  38 
U.S.C.A. 
§ 5108.

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge, 155 F. 3d at 1356. 

The Board notes initially that while the RO has not 
specifically applied the legal criteria outlined in Hodge, 
the Board concludes that the veteran will not be prejudiced 
by the adjudication that follows for two reasons: (1) the 
veteran was provided notice of the applicable law and 
regulations pertaining to new and material evidence, 
specifically 38 C.F.R. § 3.156, and, (2) the Board's review 
of the claim under the more flexible Hodge standard accords 
the veteran a less stringent evidentiary threshold to 
overcome.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1999).  In order to 
establish service connection for post-traumatic stress 
disorder, the record must include a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(1999); Cohen v. Brown, 10 Vet. App. 128 (1997).

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of post-traumatic stress disorder will vary depending upon 
whether the veteran was engaged in combat with the enemy.  
Where it is determined, through recognized military citations 
or other supportive evidence, that the veteran engaged in 
combat with the enemy and the claimed stressor is combat-
related, the veteran's lay testimony may be sufficient to 
establish the occurrence of such stressor, provided such 
testimony is credible and consistent with the circumstances, 
conditions, and hardships of service.  However, where the 
veteran did not engage in combat or the claimed stressor is 
non combat-related, the record must contain service records 
which corroborate the veteran's testimony as to the 
occurrence of the claimed stressor.  Id.; Zarycki v. Brown, 6 
Vet. App 91, 98 (1993).

With the above legal criteria in mind, the procedural  
history will be summarized.  
A February 1985 rating decision denied a claim for service 
connection for post-traumatic stress disorder on the basis 
that a diagnosis of this disorder was not of record.  The 
veteran was notified of this decision in March 1985, and a 
timely appeal to this decision was not filed.  Therefore, the 
February 1985 rating decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a).  The February 1985 rating decision is 
also the last final rating decision adjudicating the issue of 
entitlement to service connection for post-traumatic stress 
disorder on any basis. 

Evidence of record at the time of the February 1985 rating 
decision included DD Form 214s that included citations to 
awards and decorations reflective of service in Vietnam that 
did not involve combat (the National Defense Service Medal, 
the Vietnam Campaign Medal and the Vietnam Service Medal).  
The veteran's Military Occupational Specialty (MOS) was also 
not reflective of exposure to combat (supply clerk).  Also of 
record at that time were service medical records reflecting 
treatment for a personality disorder (diagnosed as an 
emotionally unstable personality), and a July 1977 VA 
examination report which contained a diagnosis of anxiety 
neurosis with depression.  VA Outpatient treatment for 
anxiety was also documented, and the veteran was admitted to 
a VA hospital for inpatient treatment of a condition 
diagnosed as "generalized anxiety disorder with depressive 
features" in July 1982.  However, a January 1985 statement 
from a VA psychiatrist reflected a change in diagnosis, based 
on months of observation of the veteran, to no diagnosis on 
Axis I and "borderline personality disorder" on Axis II.  

Evidence added to the claims file subsequent to the February 
1985 rating decision includes service personnel records which 
document that the veteran served in Vietnam from May 1966 to 
April 1967.  His MOS during this period was supply clerk, and 
none of the veteran's decorations or awards documented in 
these records are reflective of combat service.  Also of 
record are reports from VA treatment for post-traumatic 
stress disorder continuing through 1997.  The current 
psychiatric diagnoses include post-traumatic stress disorder 
and major depression.  

In a July 1997 statement added to the record, the veteran 
outlined stressors claimed by him to have resulted in his 
developing post-traumatic stress disorder.  These stressors 
included witnessing dead American soldiers with blisters over 
extensive areas of their bodies caused by Napalm.  He also 
reported seeing many dead Vietnamese, and that his unit was 
"rocketed" and "wiped out" after he returned to the United 
States.  

Analyzing the evidence submitted to the record following the 
February 1985 rating decision, the Board finds that some of 
this evidence is "new" in the sense that there are clinical 
diagnoses of post-traumatic stress disorder and descriptions 
of stressors that were not previously of record.  However, 
none of this evidence, or any other evidence added to the 
record since March 1985, is "material," as it is clearly 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  See Hodge, 155 F. 3d 
at 1356.  The veteran has not been shown to have been 
involved in combat, and objective corroborating evidence of 
exposure to a stressor in Vietnam is thus required for a 
grant of service connection for post-traumatic stress 
disorder.  See 38 C.F.R. § 3.304(f) (1999); Cohen, 10 Vet. 
App. at 128; Zarycki, 6 Vet. App at 91, 98 (1993).  None of 
the additional evidence contains any such objective evidence 
of exposure to a stressor in Vietnam.  Accordingly, as no 
additional "material" evidence has been presented, the 
veteran's claim for service connection for post-traumatic 
stress disorder cannot be reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); Hodge, 155 F. 3d at 1356.  

As the Board concludes that the veteran has failed to present 
sufficient "new" and 
"material" evidence to reopen the claim for service 
connection for post-traumatic stress disorder, no further 
adjudication of this claim is warranted.  See Kehoskie v, 
Derwinski, 2 Vet. App. 31 (1991). 

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
veteran of the necessity to submit supporting evidence in 
this case because nothing in the record suggests the 
existence of evidence that might reopen the finally denied 
claim of entitlement to service connection for post-traumatic 
stress disorder.  Accordingly, the Board concludes that VA 
did not fail to meet its obligations with regard to this 
claim under 38 U.S.C.A. § 5103(a) (West 1991). 


ORDER

New and material evidence having not been presented, the 
claim for entitlement to service connection for post-
traumatic stress disorder is not reopened, and the benefits 
sought in connection with this claim are denied.     

		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 

